                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION


TERNAIL L. BOND,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:18-CV-65-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $2,540.74
in attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to
Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset
Program, payment will be made by check payable to Plaintiff's counsel, Laurie L. Janus,
Kathleen Shannon Glancy, P.A., and mailed to her office at 114 South Front Street, Wilmington,
North Carolina 28401, in accordance with Plaintiff's assignment to his attorney of his right to
payment of attorney's fees under the Equal Access to Justice Act.



This Judgment Filed and Entered on August 28, 2019, and Copies To:
Laurie Lynn Janus                                    (via CM/ECF electronic notification)
Christian M. Vanieri                                 (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 28, 2019                              (By) /s/ Nicole Sellers
                                              Deputy Clerk
